Citation Nr: 1631838	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This appeal comes before the Board of Veterans' Affairs (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In pertinent part, the RO denied claims for service connection for tinnitus and PTSD.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge in Buffalo, New York.  A transcript of that hearing has been associated with the claims file.  

In November 2013, the Board granted service connection for tinnitus and remanded the claim for service connection for an acquired psychiatric disorder for further development. 

In addition to the paper claims file, there are Veterans Benefits Management System and Virtual VA paperless claims files associated with the Veteran's appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  A remand is necessary in this case because current VA outpatient treatment records since December 27, 2010 were noted as reviewed by the RO in a September 2014 supplemental statement of the case but were not associated with either the paper or electronic claims files, reviewed by the VA examiner in a July 2014 mental health examination, or available for review by the Board.  In this examination, the VA clinical psychologist based the diagnosis on the reported combat event in Vietnam that did not occur, and on a traumatic event in Europe in September 1969 for which additional research is necessary to verify the occurrence of the event.     

The Veteran served as a U.S. Navy seaman and apprentice gunner's mate including service aboard USS Tattnall (DDG-19) from March 1967 to November 1969.  

In statements submitted to the RO and in the Veteran's testimony before the Board, the Veteran described traumatic events that he asserted caused him to develop PTSD.  The Veteran testified that during a visit of his ship to Amsterdam that included a visit to the ship of the King and Queen of Denmark, he was standing a security watch on deck and was ordered to fire his rifle at a tower which led to a civilian's death.  The ship history obtained by the Joint Services Record Research Center (JSRRC) and associated with the claims file noted that the ship visited Amsterdam starting on September 24, 1969 for a period of one week.  Although the JSRRC report indicated that the incident was "not reported," it is not clear that the ship's deck logs were reviewed for this short period of time to confirm that a significant event of this nature was in fact not noted in the log.  Therefore, the deck logs for USS Tattnall (DDG-19) for the period of September 24, 1969 to October 1, 1967 must be obtained and associated with the electronic claims file.  

The Veteran also testified at his hearing and reported to the VA examiner in July 2014 that he participated as a gunner's mate in a shore bombardment on the Vietnam coastline that resulted in the deaths of many US Marines.  Although the Veteran has repeatedly asserted that he served in Vietnam and one of his stressors is based on Vietnam service, his personnel records and the history of the operations of USS Tattnall that are of record do not show any service in or near Vietnam.  This destroyer operated in the Atlantic Ocean and Mediterranean Sea and did not operate in the Pacific Ocean or near Southeast Asia at any time during his tour of duty.  The Veteran was not awarded the Vietnam Service medal nor did his personnel records have any indicators of duty in the Western Pacific.    

In its November 2013 remand, the Board requested that current VA records since December 2010 be associated with the paper or electronic files, advised the examiner that the records did not show that the Veteran served in or near Vietnam, and requested that the examiner determine whether a diagnosis of PTSD or any other mental health disorder was appropriate, and if so, whether any disorder was etiologically related to active service.  In a July 2013 examination report, the VA psychologist noted a review of the paper claims file that included the ship history and the Board's remand instructions but that did not contain records of VA outpatient care since December 2010.  The psychologist diagnosed PTSD only, excluded any other disorder, and found that the Veteran's PTSD was caused by both the shooting in Amsterdam and combat service in Vietnam.  

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because this examination did not include a review of VA outpatient records as directed, and because the PTSD diagnosis was based on unverified events, an additional examination is necessary following review of deck logs and current VA outpatient treatment records.  38 C.F.R. § 3.159 (c) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, to include records from the VA Upstate New York Healthcare System after December 27, 2010 and associate all records received with the claims file. 

2.  Obtain the deck logs from USS Tattnall (DDG-19) for the period from September 24, 1969 to October 1, 1969 inclusive and associate the logs with the electronic claims file.  

3.  Then, if and only if the deck logs or other probative evidence verifies the occurrence of the Veteran's contended shooting of a civilian in Amsterdam during the week of September 24 to October 1, 1969, or identifies on-going VA mental health treatment for an acquired psychiatric disorder other than PTSD, schedule the Veteran for VA examination by a psychiatrist or psychologist in conjunction with the pending service connection claim for a acquired psychiatric disorder.   

The paper (if not electronically scanned), the electronic claims file and a copy of this remand should be made available to the examiner, who must review the pertinent information in the files and so indicate in the examination report.  The examiner must note that the service records do not show service in or near Vietnam.

a.  Request that the examiner determine whether the Veteran has PTSD and if so, render an opinion whether it is at least as likely as not (50 percent or greater) that PTSD is related to the Veteran's verified traumatic event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; b) the claimed stressor is adequate to support a diagnosis of PTSD; and c) the Veteran's symptoms are related to the claimed stressor.  

b.  With respect to psychiatric disorder other than PTSD, request that the examiner identify and state the diagnosis of any currently manifested psychiatric disorder (other than PTSD) and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent, or greater, likelihood), or, is less than likely, or, is unlikely, that the disorder was incurred during or first manifested during the Veteran's active service period extending from December 1967 to December 1969, or during the first-post active service year, or is caused or aggravated by any aspect of the Veteran's period of active service (such as based on a finding that it was caused by or related to any incident or event that occurred during service).  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  Following any further development deemed appropriate, to include any additional development to the extent required, adjudicate the issue of service connection for a psychiatric disorder, including PTSD.  If the determination remains adverse to the Veteran, then provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond.      
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




